         Case 1:13-cv-07394-NRB Document 314 Filed 05/11/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                     Master File No. 1:11-md-2262-NRB
 IN RE LIBOR-BASED FINANCIAL
                                                     Civil Actions Nos. 13-cv-7394-NRB
 INSTRUMENTS ANTITRUST LITIGATION
                                                     (S.D.N.Y), 15-cv-2060-NRB (S.D.N.Y.),
                                                     13-cv-2497-KH (D. Kan.)

 THIS DOCUMENT RELATES TO:

 NATIONAL CREDIT UNION
 ADMINISTRATION BOARD, as Liquidating                Stipulation And Order Of Dismissal
 Agent of U.S. Central Federal Federal Credit        With Prejudice Of JPMorgan Chase &
 Union, Western Corporate Federal Credit Union,      Co. And JPMorgan Chase Bank, N.A.
 Members United Corporate Federal Credit             Pursuant To F.R.C.P. 41(a)(1)(A)(ii)
 Union, Southwest Corporate Federal Credit
 Union, and Constitution Corporate Federal
 Credit Union,

                                      Plaintiff,

                v.

 CREDIT SUISSE GROUP AG, et al.,

                                     Defendants.


       IT IS HEREBY STIPULATED AND AGREED between Plaintiff and Defendants

JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A. (together, “JPMorgan”), that all of

Plaintiff’s claims against JPMorgan only are hereby dismissed with prejudice from the actions

National Credit Union Administration Board v. Credit Suisse Group AG et al., No. 13-cv-7394

(S.D.N.Y.), National Credit Union Administration Board v. Credit Suisse Group AG et al., No.

15-cv-2060 (S.D.N.Y.), and National Credit Union Administration Board v. Credit Suisse Group

AG et al., No. 13-cv-2497 (D. Kan.), pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

Civil Procedure, without interest to any party and with each party to bear its own attorneys’ fees

and costs.
Case 1:13-cv-07394-NRB Document 314 Filed 05/11/20 Page 2 of 2
